Citation Nr: 0612031	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  97-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral leg 
condition (to include Buerger's disease), claimed as directly 
sue to service, to include in-service tobacco use.  

3.  Entitlement to service connection for a bilateral leg 
condition (to include Buerger's disease), claimed as 
secondary to nicotine dependence.   

4.  Entitlement to service connection for arthritis, to 
include as claimed as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney-at-law

WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972, including service in Vietnam.  

Procedural history

The PTSD claim

This matter comes before the Board on appeal from a June 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In February 2003, the 
veteran perfected his appeal.  This issue has not previously 
been before the Board.  

The bilateral leg condition claims

(i.)  The direct service connection claim

The veteran's claim of entitlement to service connection for 
a bilateral leg disability on a direct basis comes before the 
Board on appeal of a March 1996 rating decision.  

This issue was previously before the Board in April 2002, at 
that time the Board denied the veteran's claim.  The veteran 
then sought review of the Board's decision before the United 
States Court of Appeals for Veterans Claims (the Court).  In 
April  2003, representatives of the veteran and the Secretary 
of Veterans Affairs filed with the Court a Joint Motion to 
Remand and to Stay Further Proceedings (the Joint Motion).  
On April 29, 2003, the Court issued an Order which granted 
the Joint Motion, vacated the Board's April 2002 decision and 
remanded the case to the Board, directing that the veteran be 
provided with notice under the Veterans Claims Assistance Act 
of 2000 (VCAA).  

In September 2003, the Board remanded this case to the 
Veterans Benefits Administration for further development 
pursuant to the Joint Motion.  After the requested 
development was accomplished, the Agency of Original 
Jurisdiction issued several supplemental statements of the 
case (SSOC), the most recent in December 2005, all of which 
continued to deny the veteran's claim.  This issue have been 
returned to the Board for further appellate review.

(ii.)  The secondary service connection claim 

In September 2004, the veteran submitted correspondence which 
amounted to a claim of entitlement to service connection for 
the same leg disability, this time claimed as secondary to 
nicotine dependence.  That claim was denied by the RO based 
upon the provisions of 38 U.S.C.A. § 1103 (West 2002).  This 
issue has not previously been before the Board.  

The Board will further address the distinction between these 
two issues in its analysis below.

The arthritis claim

This veteran's claim of entitlement to service connection of 
arthritis, claimed as secondary to herbicide exposure, comes 
before the Board on appeal of a June 1999 RO rating decision 
which denied entitlement to service connection for multiple 
joint arthritis, to include as due to exposure to Agent 
Orange.  

In April 2002, the Board denied the veteran's claim.  The 
veteran appealed to the Court.  This issue was subject to the 
same Joint Motion and Court Order as the direct service 
connection claim for bilateral leg disability, described 
above.  
In September 2003, the Board remanded this issue for further 
development pursuant to the Joint Motion.  After the 
requested development was accomplished, the Agency of 
Original Jurisdiction issued a SSOC which continued to deny 
the veteran's claim.  

The issue of entitlement to service connection of arthritis, 
claimed as secondary to herbicide exposure, is addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence of 
record is against a finding that PTSD currently exists.  

2. The veteran did not engage in combat with the enemy.  The 
record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.  

3.  The evidence of record does not include a medical opinion 
linking the claimed PTSD to confirmed in-service stressors.  

4.   The medical evidence of record indicates a confirmed 
diagnosis of Buerger's disease.    

5.  The competent and probative medical evidence of record is 
against a finding of a relationship between Buerger's disease 
and in-service tobacco use.  

6.  The medical evidence of record does not include a 
diagnosis of nicotine dependence.  

7.  The veteran's claim of entitlement to service connection 
for nicotine dependence and service connection for Buerger's 
disease on a secondary basis was received in September 2004.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).

2.  Buerger's disease was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2005).  

3.  The veteran's claim of entitlement to service connection 
of Buerger's disease claimed as secondary to nicotine 
dependence is denied as a matter of law.  
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2005); See 
Sabonis v. Brown, 6 Vet. App. 426 (1994)   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD.  He contends, in substance, that he suffers from PTSD 
as a result of stressors experienced during his service in 
Vietnam.    Additionally, the veteran is seeking entitlement 
to service connection of Buerger's disease.  The veteran 
originally claimed entitlement to service connection of 
Buerger's disease on a direct basis or due to in-service 
tobacco use.  Later, in September 2004, the veteran submitted 
a new claim of entitlement to service connection of Buerger's 
disease claimed as secondary to nicotine dependence, which he 
contends should be service connected.   

As is discussed elsewhere in this decision, a fourth issue, 
entitlement to service connection for arthritis, is being 
remanded for additional development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. The provisions of the VCAA and the implementing 
regulations are, accordingly, generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

However, with respect to the nicotine dependence claim, in 
Manning v. Principi, 
16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (Aug. 30, 2001), the Court held that the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.

This issue deals with the issue of whether the law and VA 
regulations allow for service connection for nicotine 
dependence, and secondary service connection for a disease of 
the legs purportedly incurred due to nicotine addiction.  
Because the application of law and regulations is 
dispositive, no amount of additional evidentiary development 
would change the outcome of this case, and therefore the 
provisions of the VCAA are not applicable to this issue.

With respect to the other issues on appeal, the VCAA alters 
the legal landscape in three distinct ways: standard of 
review, notice and duty to assist.  The Board will now 
address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes in passing that the veteran was informed 
of the relevant law and regulations pertaining to his claims 
in the June 2001 SOC, the February 2003 SOC, the March 2003 
SSOC, the September 2004 SSOC, the September 2005 SSOC, the 
October 2005 SSOC and December 2005 SSOC.  This incudes 
38 U.S.C. § 1103.       

Crucially, although the veteran initiated his bilateral leg 
disability claim in 1995 and his PTSD claim in 1999, before 
the enactment of the VCAA, the AOJ has provided the veteran 
with appropriate notice as to those issues.  As required in 
the April 2003 Court Order issued pursuant to the Joint 
Motion for Remand, the veteran was provided with a VCAA 
letter dated February 26, 2004.  Moreover, with respect to 
the veteran's PTSD claim (which was not the subject of the 
Court Order), he was provided with a letter dated June 21, 
2002 which advised him of the provisions of the VCAA.  The 
February 2004 and June 2002 VCAA letters informed the veteran 
that VA would obtain all evidence kept by the VA and any 
other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The February 2004 and 
June 2002 VCAA letters specifically informed the veteran that 
for records he wished for VA to obtain on his behalf "you 
must give us enough information about your records so that we 
can request them from the person or agency that has them."  
 
Finally, the Board notes that the February 2004 and the June 
2002 VCAA letters specifically notified the veteran that he 
could submit or describe any additional evidence that may be 
relevant to his claim.  The June 2002 letter requested that 
the veteran "tell us about any additional information or 
evidence that you want us to try and get for you" and 
further notified him that he could send any such evidence 
directly to VA.  A similar request was stated on page 4 of 
the February 2004 VCAA letter.  These requests comply with 
the requirements of 38 C.F.R. § 3.159 (b) in that both 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack of advisement 
as to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claims of entitlement to service connection was denied based 
on elements (2) and (3), current existence of a disability 
and relationship of such disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those two crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  Moreover, 
because the Board concludes below that the preponderance of 
the evidence is against the veteran's claims for service 
connection, any questions as to an appropriate disability 
rating or effective date to be assigned are rendered moot.

The veteran is obviously aware of what is required on him and 
of VA.  Indeed, over the past seven years since the veteran 
initially submitted his claim of entitlement to PTSD and over 
the past eleven years since he initially submitted his claim 
of entitlement to service connection of a bilateral leg 
disability, he has personally submitted evidence and argument 
in support of his claim, the tenor of which leads the Board 
to conclude that he is well informed and aware of his 
obligations.  

Moreover, the veteran is represented by an attorney, who is 
presumably aware of the VCAA.  Indeed, the tenor of the Joint 
Motion makes it amply clear that the veteran through his 
attorney is fully informed of the provisions of the VCAA.  
The veteran's attorney advised VA in writing in December 2005 
that there was no further evidence to submit on any of the 
veteran's claims.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
service medical records, service personnel records, certain 
private medical records and VA treatment records.  The 
veteran has identified no additional information that is 
available which should be obtained.   

The Board acknowledges that the veteran has testified that he 
received treatment for the claimed leg condition from a 
private physician, Dr. L., shortly after his separation from 
service.  In the Board's July 2000 remand the veteran was 
directed to obtain additional information to allow those 
records to be obtained and added to the record.   In July 
2001, the veteran advised VA that Dr. L. had died and that 
his records have been destroyed.  Accordingly, these records 
are not available and no amount of assistance by VA would 
allow these records to be obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  A mental health examination was 
provided in March 2001 by an appropriately credentialed 
provider and the veteran received VA compensation and pension 
physical examinations in October 1995 and May 2005.  The 
results of these examinations will be discussed in greater 
detail below.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran did not elect to present 
personal testimony at a hearing as to the issue or 
entitlement to PTSD.  Although the veteran originally 
requested a Travel Board hearing in his February 2003 
substantive appeal, in March 2003 written correspondence, the 
veteran withdrew his hearing request on this issue.  With 
respect to the veteran's bilateral leg disability claim, in 
August 1998, the veteran presented sworn testimony at a 
videoconference hearing before the undersigned.    

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

Pertinent law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).
Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. 
§ 3.304(f) (2005).  All three elements must be met in order 
for the claim to be granted.

With regard to the third PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).



Analysis

The veteran essentially contends that he has PTSD stemming 
from stressors experienced in Vietnam.

Initial comment

The veteran has limited his current appeal to service 
connection for PTSD.  He was previously denied service 
connection for a psychiatric disorder other than PTSD; that 
matter is not part of this appeal. 

Discussion

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that any claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between PTSD and the claimed in-service 
stressor.  See 38 C.F.R. 3.304(f) (2005); see also Moreau, 
supra.  

With respect to the first element, a current diagnosis of 
PTSD, the veteran was referred for a VA mental status 
examination in March 2001.  At that time, the VA examiner 
noted the veteran's history of treatment and reports of then-
current symptoms.  Dysthymia was diagnosed.  There was no 
finding of PTSD.  The March 2001 VA examination is the most 
current evidence of the veteran's mental health status.  
Clearly, this examination report weighs against the claim.  

In favor of the claim, there are of record VA outpatient 
reports from August 1999 to November 1999, all signed by Dr. 
B., which include a diagnosis of PTSD.

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In evaluating the probative value of competent medical 
evidence, the Court in Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators . . . .  

The Board places little weight of probative value on the 1999 
diagnosis/assessment of PTSD by Dr. B..  It is clear that Dr. 
B. based his conclusions solely on the veteran's presentation 
of events and not a review of the whole record.  In 
particular, Dr. B attributed PTSD to combat exposure.  
However, there is no indication in the official record the 
veteran was exposed to combat.  Accordingly, the diagnosis 
appears to have been based on a faulty presentation of 
events.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]; see also Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  The June 2001 examiner's 
statement, based as it is on the veteran's own recitations, 
is accordingly entitled to no probative weight.
 
In contrast, the Board places greater weight on March 2001 
examiner's report.  That report was undertaken in connection 
with a review of the veteran's entire record.  Moreover, the 
March 2001 evaluation was undertaken by the same psychiatrist 
who had reviewed the veteran in October 1995 incident to the 
veteran's unsuccessful claim of entitlement to service 
connection of a psychiatric disability other than PTSD, and 
who was thus very familiar with the veteran's psychiatric 
history.  Based on that examiner's greater familiarity with 
the both veteran himself and the veteran's entire history, 
the Board places greater weight on the March 2001 VA 
examination which diagnosed dysthymia rather than PTSD. 
 
In addition, the non-diagnosis of PTSD by the 1995/2001 VA 
examiner appears to be congruent with the veteran's medical 
history, which aside from the 1999 diagnosis by Dr. B. is 
devoid of assessments of or treatment for PTSD.  Indeed, 
there is no evidence of recent  treatment for PTSD.  

To the extent that the veteran himself states that he should 
be diagnosed with PTSD, it is now well-settled that 
laypersons, such as the veteran, are not competent sources of 
medical evidence on the nature or diagnosis of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Accordingly, as the weight of the competent and probative 
medical evidence of record is against a finding of PTSD, 
element (1) is not met.
  
 It is well settled that VA disability benefits are not 
available if a disability does not exist.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  In the 
absence of a competent medical diagnosis of PTSD, the first 
element of 38 C.F.R. § 3.304(f) has not been satisfied, and 
the veteran's claim fails on that basis alone.

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
In the interest of giving the veteran full consideration, the 
Board will therefore move on to a discussion of the remaining 
elements of a claim of entitlement to service connection for 
PTSD.

In regards to element (2), verified stressors, the veteran 
was a communications specialist in the military.  There is no 
indication in the official records that the veteran served in 
combat, and his DD Form 214 is not reflective of any awards 
or decorations consistent with combat status.  The veteran 
specifically denied combat exposure or combat type stressors 
at his October 1995 mental health examination.  In light of 
this record, the Board finds that the veteran did not engage 
in combat with the enemy within the meaning of the law.  See 
38 U.S.C. § 1154 and 38 C.F.R. § 3.303(d).

Because the veteran did not engage in combat with an enemy, 
there must be credible supporting evidence that the alleged 
stressors actually occurred in order to warrant service 
connection.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  In 
this regard, the veteran's own contentions and/or testimony 
are insufficient, standing alone, to verify his stressors.  
See Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

The veteran has elected to provide VA with very limited 
information regarding his alleged stressors during the seven 
years that he has been pursuing his claim.  In January 2000, 
the veteran submitted a response to a stressor verification 
letter and advised that VA should refer to the clinic records 
for his stressor description.  A follow-up statement 
submitted in February 2000 described his stressors as:  
hearing rocket and mortar fire; an incident where a convoy 
truck hit a land mine and then subsequent sniper fire 
occurred; having to perform guard duty at night which placed 
him in fear (but occurred without incident); fear of having 
to perform job duties near incendiary grenades; and traumatic 
memories of seeing up to 100 casualties a week in body bags.   

Regarding the veteran's rocket and mortar stressor 
description, during the veteran's August 1998 hearing he 
testified that rockets and mortars were "around the 
compound, not directly in the compound, but the firing and 
stuff on the outside of it, maybe 5 miles away."  The 
veteran's recollection is that he and his unit were never 
under rocket or mortar attack.    

The Board notes that this case is distinguished from the 
facts of Suozzi v. Brown, 
10 Vet. App. 307 (1997), or Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  In both of those cases, the existence of 
the claimed events was confirmed by official sources, as was 
the involvement of the veteran's unit; only the veteran's 
individual involvement was questioned.  In this case, 
however, the veteran does not even claim individual 
involvement; he merely has stated that somewhere in the 
distance he heard noises he attributed to rocket or mortar 
attack.  

Attempts to verify various stressors claimed by the veteran, 
such as viewing a non-combat convoy accident that is 
purported to have killed a soldier and exposure to "over 
100" body bags a week, have been thwarted because the 
veteran has not provided a general date or a location of the 
incidents.  His vague assertions of sniper fire  and the like 
cannot and have not been verified.  The veteran has had six 
years to provide additional description of this event such as 
a date or even a general location.  Such information was 
explicitly requested in the stressor verification letter 
returned to VA by the veteran in January 2000.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

In addition to failing to his provide information that is 
sufficiently detailed to facilitate further inquiry, 
verification efforts are complicated by the veteran's 
changing presentation regarding his exposure to alleged 
stressors.  Specifically, in October 1995, while pursuing a 
claim for VA benefits bases on psychiatric disability other 
than PTSD the veteran specifically denied exposure to 
casualties or other combat-type events such as the convoy 
stressor contention.  His more recent assertions concerning 
the claimed stressor events have been made only after his 
original theory of entitlement (for service connection for a 
"nervous condition") was denied.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) [a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim]; see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [interest may affect the credibility of testimony].

In the absence of any specific information and as complicated 
by the veteran's changing presentation regarding events in 
service, it is clear that any attempt on the part of VA to 
verify the alleged stressors would be an exercise in 
futility.  Absent verified stressors, the claim fails on that 
basis as well. 

This brings the Board to element (3), medical evidence of a 
nexus between an in-service stressor and PTSD.  

Of record is the March 2001 VA examiner's report.  In it, the 
examiner failed to find any relationship between the 
veteran's ongoing mental health issues and any event of the 
veteran's service.  

The diagnosis of PTSD in September 1999 by Dr. B. lists the 
stressor as "devastation of combat in Vietnam."  However, 
as discussed above the veteran is not a veteran of combat.  
In particular, there is nothing elsewhere in the record, to 
include the veteran's own statements, to indicate that he was 
in fact exposed to the "devastation of combat".   The 
veteran specifically denied combat exposure or combat type 
stressors at his October 1995 mental health examination.     

A medical opinion diagnosing PTSD does not provide its own 
verification of the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).  Accordingly, a 
medical opinion attributing PTSD to combat for a veteran so 
demonstrably without combat service is not probative evidence 
of a diagnosis of PTSD linked to a confirmed stressor.  See, 
Swann and Reonal, both supra.
  
In short, the most probative medical nexus opinion is against 
the veteran's claim.  Accordingly, element (3) is also not 
met and the claim fails on that additional basis.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is 
accordingly denied.

The bilateral leg condition issues

As was alluded to in the Introduction, the Board finds that 
the veteran has presented at different times two claims of 
entitlement to service connection for a bilateral leg 
condition, premised on two somewhat related but nonetheless 
separate and distinct theories of law.  Starting in 1996, he 
contended that his bilateral leg disability was due directly 
to his military service.  He initially contended that the leg 
disability was actually present during service.  In 2004, he 
added the contention that the leg disability was caused by 
in-service tobacco use. 

Perhaps realizing that this claim had little merit based on 
the record (which shows no leg disease in service and 
includes a medical opinion that that his lengthy history of 
post-service smoking was a far greater factor in the onset of 
his leg disability than was his relatively brief in-service 
tobacco use), through his attorney the veteran advanced a 
another, distinct theory which involves secondary service 
connection.  In short, that theory is that the veteran 
developed a psychiatric disability, nicotine dependence, in 
service, and that his post-service smoking was attributable 
to such psychiatric disability.  Thus, according to the 
veteran, his bilateral leg disability is secondary to a 
service-connected disability, nicotine dependence, and 
service connection should be granted on that basis.  

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted. That law added 38 U.S.C. § 1103, 
which prohibits service connection for disability or death on 
the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  By its terms, 
38 U.S.C. § 1103 is applicable only to claims filed after 
June 9, 1998.  See also 
38 C.F.R. § 3.300 (2005).  

The RO denied the tobacco-related aspects of the veteran's 
claims based upon 38 U.S.C. § 1103.   See SSOCs dated in 
September, October and December 2005.  The RO's conclusion 
was premised on a finding that the attorney's September 2004 
arguments concerning the role of tobacco constituted a new 
claim, which was raised long after the effective date of 
38 U.S.C.A. § 1103 in June 1998 and thus was subject to the 
provisions of § 1103, resulting in denial of the claim as a 
matter of law.   

In November 2005, the veteran's attorney disputed the finding 
that the September 2004 argument constituted a separate 
claim.  He presented additional argument to the effect that 
the September 2004 presentation was merely change in 
etiological theory and was not a newly asserted claim.  The 
veteran's attorney went on to note that a veteran may add 
additional theories or argument to his claim at any point in 
the VA adjudicative process.  See Elkins v. Gober, 229 F.3d 
1369 (Fed.Cir. 2000); Maggitt v. West, 202 F.3d. 1370 
(Fed.Cir. 2000).  In this regard, the veteran's attorney 
noted that the veteran has consistently asserted since 1995 
that he suffers from a bilateral leg condition which is 
diagnosed as Buerger's disease.  

After having carefully considered the matter, the Board 
concludes that the attorney's September 2004 argument, to the 
extent it deals with tobacco use as a causative factor in the 
leg disability and not a separately diagnosed condition, 
merely raises a different theory of causation for the leg 
disability and does not therefore constitute a new and 
distinct claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 
(1997) [a different etiological theory underlying a claimed 
disorder does not constitute a new claim].  Because the 
"tobacco use in service" argument raised in 2004 is merely 
another etiological theory, and because the veteran filed his 
claim of entitlement service connection for the bilateral leg 
disorder in July 1995, prior to the enactment of § 1103, that 
section of law does not apply to the veteran's direct service 
connection claim.
  
However, the same is not true with respect to the claim that 
the veteran developed nicotine dependence in service, which 
led to his post-service tobacco use and ultimately to 
Buerger's disease.  Such claim is predicated on a different 
diagnosis, that is to say nicotine dependence.  See Ephraim 
v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  In Ephraim, the 
United States Court of Appeals for the Federal Circuit held 
that a newly diagnosed disorder, whether or not medically 
related to a previously diagnosed disorder, cannot be 
considered the same claim when the newly diagnosed disorder 
had not been considered by adjudicators in a previous 
decision.  Because the "nicotine dependence" argument was 
raised in 2004, many years after the enactment of § 1103, it 
is subject to those provisions.  See also Kane v. Principi, 
17 Vet. App. 97 (2003).  

In short, for reasons expressed above the Board has 
determined that the veteran has raised two distinct theories 
of entitlement to service connect for the bilateral leg 
disorder related to tobacco: direct service connection based 
on in-service tobacco use, which is not subject to § 1103; 
and secondary service connection based on purportedly 
service-connected nicotine dependence, which is subject to 
§ 1103.  The Board will separately address these two issues 
below.  

2.  Entitlement to service connection for a bilateral leg 
condition (to include Buerger's disease), to include as 
claimed as secondary to tobacco use.  

Initial comment

As noted above, the Board issued a decision as to this claim 
in April 2002.  That decisions was subsequently vacated and 
remanded by order of the Court dated April 2003.  The Board 
wishes to make it clear that it is aware of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The Board further observes, however, that this case was 
remanded by the Court with no substantive comments as to the 
Board's previous decision on the merits of the claim; the 
Court's Order dealt exclusively with preliminary VCAA notice. 
This has been dealt with at some length above.

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992) ["[a]dvancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court"]. The Board is 
therefore confident that if the Court had any substantive 
comments concerning the Board's handling of the merits of 
this case, such would have surfaced in the prior Court Order 
so that any deficiencies could be corrected.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection - tobacco use

As was discussed above, 38 U.S.C. § 1103 prohibits service 
connection for disability or death on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service.  By its 
terms, 38 U.S.C. § 1103 is applicable only to claims filed 
after June 9, 1998. 

Because the veteran filed his claim for service connection 
for a bilateral leg disability in 1995, the statute does not 
apply to this issue.  Rather prior VA General Counsel 
opinions permitting service connection based on tobacco use 
during service apply. 

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  See VAOPGCPREC 2-93, 58 Fed. Reg. 
42756 (June 1993).  

Analysis

The veteran seeks entitlement to service connection for a 
bilateral leg disability. 
He contends, in substance, that he incurred a bilateral leg 
disability in service during basic training. He further 
contends that he sought treatment for the leg disability 
during service but was told to return to his unit. He further 
contends that the bilateral leg disability continued to 
bother him since service discharge. He maintains that he was 
treated soon after service by Dr. L., his family doctor, but 
that Dr. L. has died and his records are no longer available.  

Finally, as discussed above, through his attorney he has more 
recently contended that Buerger's disease was incurred due to 
in-service tobacco use.  

In the interest of clarity, the Board will apply a Hickson 
analysis.  Concerning current disability, a October 1995 VA 
general medical examination included a diagnosis of Buerger's 
disease.  This diagnosis was confirmed in a May 2005 VA 
examination.  Accordingly, element (1), current disability 
has been met.  

Moving to element (2), in-service incurrence of disease or 
injury, the Board will address disease and injury in turn.  

With respect to in-service disease, the veteran's service 
medical records have been associated with his claims folder.  
The records are pertinently negative for any record of 
diagnosis or treatment of Buerger's disease or any other 
disease affecting the veteran's legs while in service.  The 
only notation of a problem with the veteran's lower 
extremities in service is a reference to cramping in the 
right knee in May 1970.  However, physical examination of the 
knee in May 1970 did not show any abnormality, and no lower 
extremity was diagnosed in May 1970 or later in service, 
including on discharge examination in December 1971. 

In fact, the initial post-service evidence of leg disability, 
including Buerger's disease, was not until over twenty years 
after discharge. While the veteran has contended that he saw 
his family physician soon after service discharge, there is 
no medical evidence to support this contention.  

Although the Board is cognizant of the veteran's contention 
that he incurred a leg disability during basic training, his 
statement is outweighed by the contemporaneous, and 
pertinently negative, medical records.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence]. 

Accordingly, in-service incurrence of disease is not shown.  

Turning to in-service injury, in September 2004 the veteran's 
representative advanced an alternate theory, namely that the 
veteran's Buerger's disease was due to in-service tobacco 
use.  As has been discussed above, the Board believes that 
such theory does not constitute a new claim and therefore it 
is not subject to 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300 
(2005).    

It is undisputed that the veteran used tobacco products 
during service.  Therefore, element (2), in-service 
incurrence of injury, is arguably met.  

Turning to element (3), medical nexus between the in-service 
injury and the current disability, the medical evidence of 
record is against a finding that the veteran's Buerger's 
disease is related to in-service tobacco use.  

In May 2005, the veteran was referred for a VA medical 
examination and opinion.  At that time, a physician 
determined that the veteran's Buerger's disease was related 
to tobacco use.  However, the examiner went on to note that 
"it is unlikely that the veteran would have developed 
Buerger's disease in the two years that he was in military 
service.  Most likely he has developed this as a result of 
continued smoking [over] some 33 years."  Accordingly, the 
competent and probative medical evidence of record is against 
the claim.  Additionally, this medical opinion does not 
attribute the veteran's Buerger's disease to any other event 
in service.  

A medical text submitted by the veteran which notes a 
prevalence of Buerger's disease among men who smoke merely 
describes Buerger's disease in general terms.  Indeed, it is 
congruent with the VA examiner's observations that the 
veteran's Buerger's disease is related to his use of tobacco 
products.  The article manifestly is not probative of the 
question under consideration, the relationship between the 
veteran's in-service tobacco use, and his current disability. 
Cf. Mattern v. West, 
12 Vet. App. 222 (1999), [an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise "is too general and 
inconclusive"].  Thus, the medical test is not probative 
evidence.

The Board has considered the contentions of the veteran and 
his attorney to the effect that in-service tobacco use led to 
the veteran's Buerger's disease.  However, it is well 
established that lay persons such as the veteran and his 
attorney are not competent sources of medical opinion 
evidence.  See Espiritu, supra.  

Therefore, the only competent and probative medical evidence 
as to the matter of medical nexus is the May 2005 VA 
examination.  That evidence is against the claim.  The claim 
fails on that basis, and the benefit sought on appeal is 
therefore denied.  

3.  Entitlement to service connection of Buerger's disease, 
claimed as secondary to service-connected nicotine 
dependence.  

Pertinent law and regulations

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted. That law added 38 U.S.C.A. § 
1103, which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  38 U.S.C.A. § 1103 is applicable 
to all claims filed after June 9, 1998.  See also 38 C.F.R. § 
3.300 (2005). 

Analysis

As discussed in greater detail above, claims seeking 
entitlement to service connection of a condition based on 
nicotine dependence must have been filed prior to June 8, 
1998.  

In September 2004, the veteran's attorney submitted argument 
which added the contention, not of record previously, that 
nicotine dependence allegedly acquired in service caused 
development of Buerger's disease.   In essence, this is a 
claim of entitlement to service connection of nicotine 
dependence, as well as a claim of entitlement to service 
connection of Buerger's disease secondary to such claimed  
nicotine dependence.  See 38 C.F.R. § 3.310 (2005).  As has 
been discussed above, unlike the veteran's contentions 
regarding the relationship between tobacco use and Buerger's 
disease which referred to a claim which had been continuously 
pursued since 1995, the veteran's attorney's contentions 
regarding the separately diagnosed condition of nicotine 
dependence constitute a new claim, not a new etiological 
theory.  As the contentions regarding the veteran's claimed 
nicotine dependence presupposes that a different condition 
has been diagnosed, those contentions comprise a separate 
claim and 38 U.S.C.A. § 1103 applies.  See Ephraim, supra.  

In essence, the question becomes whether the Buerger's 
disease may be considered secondary to service-incurred 
nicotine dependence pursuant to 38 C.F.R. § 3.310.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).   

The Board observes that there is no diagnosis of nicotine 
dependence of record, despite a number of psychiatric 
evaluations over the years.  Although the veteran and his 
attorney have contended that nicotine dependence exists, as 
discussed above their lay opinion is entitled to no weight of 
probative value.  In the absence of element (2), the claim 
fails.   

Even more significantly, however, the veteran's claim of 
entitlement to service connection of Buerger's disease, 
claimed as secondary to nicotine dependence is barred by the 
operation of law.  Because the claim was not received until 
September 2004, the provisions of 38 U.S.C. § 1103 are 
dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) [in cases where the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law].  

In short, for the reasons and basis set out above, the 
veteran's claim of entitlement to service connection of a 
Buerger's disease, claimed as secondary to nicotine 
dependence, is denied.  


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a bilateral leg 
disability, including Buerger's disease, on a direct basis is 
denied.  

Entitlement to service connection of Buerger's disease 
claimed as secondary to nicotine dependence is denied.  


REMAND

The veteran is also seeking entitlement to service connection 
of arthritis, claimed as due to herbicide exposure.  For the 
reasons set out below the Board has determined that a remand 
is in order.   

Reasons for remand

When this matter was previously before the Board in April 
2002, there was not of record a current diagnosis of 
arthritis.  However, in September 2004, medical treatment 
records included a diagnosis of arthritis.  

As discussed in greater detail above, in order to establish 
service connection there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  In Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) the Court held that 
where there is evidence of record satisfying the first two 
requirements for service connection but there was not of 
record competent medical evidence addressing the third 
requirement, VA errs in failing to obtain such a medical 
nexus opinion.

Element (1), current disability, has now arguably been met.  
With respect to element (2), in-service incurrence of disease 
or injury, as a veteran with Vietnam service the veteran's 
exposure to herbicides is presumed, arguably satisfying this 
element.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2005).  

With respect to element (3), medical nexus, arthritis is not 
a condition for which presumptive service connection exists 
based on herbicide exposure.  See 38 C.F.R. § 3.309(e) 
(2005).  Notwithstanding this, service connection still can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or due to service without regard 
to the statutory presumption.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  There is not of 
record medical evidence which address the nexus, if any, 
between arthritis and herbicide exposure or any other 
incident in service.  Based on this record, the Board has 
determined that a VA medical opinion is required.  See 
Charles, supra.  

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for a medical 
professional with appropriate expertise 
to review the veteran's claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least 
as likely as not that any arthritis is as 
least as likely as not due to any 
incident in service, to include herbicide 
exposure.  If the reviewing medical 
professional deems it to be necessary, 
the veteran should undergo VA examination 
and/or diagnostic testing.  A report 
should be prepared and associated with 
the veteran's VA claims folder.  

2.  Thereafter, after undertaking any 
additional evidentiary development which 
it deems to be necessary, VBA must 
readjudicate the issues on appeal.  If 
the decision remains unfavorable to the 
veteran as to any issue, an SSOC should 
be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


